Title: To George Washington from Tobias Lear, 5 August 1792
From: Lear, Tobias
To: Washington, George



Sir,
Portsmouth [N.H.] August 5th 1792.

Since I had the honor of writing to you on the 21 ultimo nothing of a public nature has occurred in this quarter of sufficient

importance to trouble you with an account of it. And being desireous of gaining all the knowledge of the sentiments of the people hereabouts respecting our public affairs, that I could obtain either personally or from the best information, I have delayed writing ’till this time in order that my account might be more full and accurate.
I have been careful to catch the observations of those who are considered men of information and influence in their respective States, with whom I have had an opportunity of being: and tho’ they are various & sometimes opposite; yet I have found them generally concurring in these points—That more good has been felt in New England from the operations of the general government than its most strenuous supporters had promised—that none of those evils which its enemies foretold had come to pass—and that the people were happy and contented under it. But these observations were generally closed with remarking, that it was yet a government of experiment, and that it would be highly proper to see the certain effects of the Systems hitherto pursued, rather than change them for others which have not yet been tried. And that it might be well to stop, for a while at least, at the point where we now are, and not push further any matters which may now be disgusting to a part of the community until that which is done shall establish its utility beyond contradiction, or until circumstances may arise to render a further advance in those measures absolutely necessary.
This town has lately been visited by many strangers from different parts of the U.S. particularly from Massachusetts, and as I have been much with them in companies, I have had frequent opportunities of hearing their opinions, and what they said they conceived to be the opinion of their State or States upon several political points. Governor Hancock has been here for these ten days past accompanied by several respectable persons of his State, among whom were Mr Attorney General Sullivan and Colo. Orne, an influential Character in the politics of Massachusetts. Mr Gore, the Attorney for that District was also in town, tho’ not of the Governor’s party. From the political character & consideration of these Gentlemen it appears very likely that they express the sentiments of the several parties in that commonwealth with respect to the general Government. I have likewise

met here Captn Spry of the British navy, Judge Burke & Mr Hazelhurst of South Carolina, Mr Hare of Philadelphia and Dr Cutting.
On the subject of the ensuing election of President and Vice-President (which now begins to be much talked of) it seems to be generally beleived that Mr Adams will have nearly all the votes of the New England States for the office which he now holds. With respect to the Chief Magistrate but one idea prevails, but one sentiment is expressed. I have not even heard the question started—Whom shall we have if the present Chief Magistrate cannot be again prevailed upon to accept the Chair? For so strongly does the necessity of his continuance appear to be impressed on the mind of everyone that no other person seems ever to have been contemplated for that office.
I mentioned in my last that the people in this quarter were perfectly satisfied with the operations of the general government, and that the good effects of it were every day becoming more & more conspicuous. I am now happy in being able to confirm this account from my own observations, so far as they have extended & from concurrent information. Ship-building, which is the principal employment of the Mechanicks in and about this place, and a primary object in Massachusetts, has encreased exceedingly within these two years, and the demand for Vessels is, notwithstanding, much greater at this moment than the supply. This is very justly imputed to the advantage which the laws give to our own ships over those of foreign nations: and I am told there has scarcely been a cargo brought into New England for these twelve months past but what has been brought in American Vessels. Some, however, who are largely concerned in Navigation, still wish for a further extension of the laws with respect to foreign vessels; but those who are not immediately interested in that business, and are therefore perhaps better judges of the matter, think such an extension would be carrying the point too far & probably injure instead of benefit our Shipping. The other mechanic Arts keep pace with ship-building—Agriculture is not behind-hand in its extension and improvements—and a spirit of enterprize with respect to inland navigation—Roads—bridges &c.—seems to pervade this part of the Country. A circulating medium sufficient to give vigor & promptitude to all kinds of business adds new life to every pursuit. But some are

apprehensive that the multiplication of Banks, for which there seems to be an insatiable rage, will ultimately throw such a quantity of paper into circulation as to produce much greater evils than would arise from the want of a sufficient medium: And many are of opinion that the issuing of bills from those Banks established under the authority of individual States militates with that clause of the Constitution of the United States which expressly restrains a State from issuing paper money.
A few days ago the Skipper of a fishing vessel belonging to this port came to me and begged leave to relate a circumstance which happened to him and a number of other fishing vessels on the coast of Nova Scotia, which he conceived amounted to an infraction of the treaty on the part of the British. He said the reason of his wishing to relate it to me was, that being informed that it would be proper to make the matter known to the President of the United States, and understanding that I was in this town he had called to communicate it to the President through me. I told him he had not chosen the proper Channel of communication for matters of this kind—that if he intended to bring it forward he must state the circumstances minutely in writing, supported by such testimony as might be proper to establish the fact, and transmit the same to the Secretary of State at Philadelphia. He thanked me for putting him in the right way and promised to pursue it: but at the same time requested I would hear the story, which he related as follows.
[“]That on his last fishing voyage, he, with a number of other fishing Vessels, went into the bay of Annapolis on the coast of Nova Scotia, to take with their seins some small fish for bait, a thing which they had always done since the Revolution (as well as before) without molestation, and conformably to the treaty; that they had scarcely come to anchor & got out their seins before a British Cutter came in—fired several shot at them, and ordered every vessel to get under sail and go out of the bay within ten minutes or she would sink them, and declaring that if ever they returned to that or any other of the bays on that Coast they should certainly be destroyed. This order they were obliged to comply with instantaniously, and by that means were prevented from obtaining bait, and consequently much injured in their Voyage.”
I am emboldened, Sir, to make these communications to you

touching our public affairs, because you expressed a wish that I should do so, and to comply with your wishes or to be in any degree serviceable to you will always constitute one of the most pleasurable duties of my life.
I have been endeavouring to learn if a respectable and well qualified person can be obtained in this part of the Country to open a private School in Philadelphia, provided a sufficient number of scholars (not exceeding 12 or 15) should be found to make it an object worthy the attention of a suitable Character; and I have reason to hope I shall find such an one. Colo. Hamilton seemed to have it much at heart to establish such a school, and several other gentlemen favored the idea—and sure I am that unless Washington can be placed at such a seminary or changed from that tract in which he has hitherto been in Philadelphia, he & his friends will have cause to regret it as long as he lives.
We intend leaving this place for Philadelphia the beginning of next month, and if we meet with no special delay shall probably reach that City about the 20th.
I must beg the favor of being presented to Mrs Washington in terms of the highest respect & gratitude: to the Major & his Lady and the Gentlemen I tender my best wishes, and my love to the Children. In these Mrs Lear joins me, and begs your acceptance of her best respects. With the highest respect, & most sincere Attachment, I have the honor to be Sir, Your grateful & Obedt Servt

Tobias Lear.

